Larrabee, J.
This cause was submitted without argument. The defendants declared before the justice as partners ; and this being put in issue, was decided against them, and judgment of nonsuit rendered. This was reversed upon certiorari by the district court.
The proof consisted of a written agreement to carry on the blacksmith business ; one furnishing capital and the other labor ; the profits and expenses to be divided equally.
In the same article was an agreement between Winne and one Margrat, to carry on the business of painting; and it was contended that this constituted a partnership between them all; and upon this ground judgment was rendered against the plaintiff below. In tiffs the justice was clearly wrong ; as it is difficult to imagine upon what principle of law, or by what process of reasoning, Brown and Margrat were considered bound by the agreement as partners. The contract of Winne with each, was a separate and independent one for the carrying on of separate and independent branches of trade. The ratio of division of profits was different in each, and in no manner was Brown and Margrat to participate in the profits of each other’s labor, or furnish each other with capital.
The district court very properly reversed the judgment, and the judgment of that court must be affirmed.
Judgment affirmed.